Case 2:15-cv-08830-JAK-KS Document 397 Filed 10/15/19 Page 1 of 15 Page ID #:9260




    1 David Grober
      davidgrober1@gmail.com
    2 578 West Washington Blvd., Suite 866
      Marina Del Rey, CA 90292
    3 Tel. (310) 951-1110
    4 Plaintiff, Pro se
    5
    6
    7
    8
                            UNITED STATES DISTRICT COURT
    9
                 CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION
   10
   11   VOICE INTERNATIONAL, INC., a          Case No.: 2:15-cv-08830-JAK(KS)
        California corporation; DAVID
   12   GROBER, an individual,
                                              Joint Exhibit List and Objections
   13         Plaintiffs,
                                              Status Conf.: Oct. 28, 2019
   14         vs.                             Time: 1:30 p.m.
                                              Place: Courtroom 10B, First Street
   15   OPPENHEIMER CINE RENTAL,
        LLC, et al.
   16
              Defendants
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:15-cv-08830-JAK-KS Document 397 Filed 10/15/19 Page 2 of 15 Page ID #:9261




    1         The Court, in its Order, doc. 382, pg. 4, advised counsel to confer regarding
    2   exhibits and prepare an exhibit list with non-overlapping exhibits which removes
    3   any duplicate exhibits. The parties were further directed to present their objections
    4   by grouping exhibits together by objection in a table and file same by October 15,
    5   2019. The joint exhibit list and table of objections appear below.
    6                                  Statement By Plaintiff
    7         Plaintiff reached out to Defendants to confer regarding the above eight
    8   different times since Oct. 7, 2019 but did not receive any response until 2:25 pm
    9   today, Oct. 15th. Copies of email communication attempts are attached as Exhibit
   10   A. Counsel for Voice International, Bob Lauson and Lamar Alexander, were
   11   available to confer up until late morning today, but both are traveling now and
   12   unavailable. As such, Plaintiff David Grober is responding to Defendants’
   13   objections on his own as best he can.
   14         Additionally, Plaintiffs reviewed the Federal Judicial Center’s video “The
   15   Patent Process: An Overview for Jurors” (https://www.fjc.gov/publications/patent-
   16   process-overview-jurors) and believe it would be appropriate and helpful to play it
   17   at the time preliminary instructions are read to the jury that has been selected.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:15-cv-08830-JAK-KS Document 397 Filed 10/15/19 Page 3 of 15 Page ID #:9262




    1                                         Trial Exhibit List
    2
                                                    Stip. To Stip. To Date   Dated
    3       Ex. #1
                     Description                    Authen. Admiss Identif   Admitted
                                                                      ied
    4       2        Oppenheimer Depo Ex. 2
    5
            3        Oppenheimer Depo Ex. 3
    6
            4        Oppenheimer Depo Ex. 4
    7
            6        Oppenheimer Depo Ex. 6
    8
            8        Oppenheimer Depo Ex. 8
    9
            9        Oppenheimer Depo Ex. 9
   10
            10       Oppenheimer Depo Ex. 10
   11
            14       Oppenheimer Depo Ex.14
   12
            16       Oppenheimer Depo Ex. 16
   13
            17       Oppenheimer Depo Ex.17
   14
            18       Oppenheimer Depo Ex.18
   15
            19       Oppenheimer Depo Ex.19
   16
            20       Oppenheimer Depo Ex.20
   17
            21       Oppenheimer Depo Ex.21
   18
            22       Oppenheimer Depo Ex.22
   19
            23       Oppenheimer Depo Ex.23
   20
            24       Oppenheimer Depo Ex.24
   21
            25       Oppenheimer Depo Ex.25
   22
   23       26       Oppenheimer Depo Ex.26

   24       27       Oppenheimer Depo Ex.27

   25       28       Oppenheimer Depo Ex.28

   26       29       Oppenheimer Depo Ex.29

   27
   28   Exhibit #s 1-87 correspond to deposition exhibits in accordance with L.R. 16-6.1
        1




                                                      1
Case 2:15-cv-08830-JAK-KS Document 397 Filed 10/15/19 Page 4 of 15 Page ID #:9263




    1   30       Oppenheimer Depo Ex.30

    2   31       Oppenheimer Depo Ex.31

    3   32       Oppenheimer Depo Ex.32

    4   33       Oppenheimer Depo Ex.33

    5   34       Oppenheimer Depo Ex.34

    6   35       Oppenheimer Depo Ex.35

    7   36       Oppenheimer Depo Ex.36

    8   37       Oppenheimer Depo Ex.37

    9   38       Oppenheimer Depo Ex.38
   10   39       Oppenheimer Depo Ex.39
   11   40       Oppenheimer Depo Ex.40
   12   41       Oppenheimer Depo Ex.41
   13   42       Oppenheimer Depo Ex.42
   14   43       Oppenheimer Depo Ex.43
   15   44       Oppenheimer Depo Ex.44
   16   45       Oppenheimer Depo Ex.45
   17   46       Oppenheimer Depo Ex.46
   18   47       Oppenheimer Depo Ex.47
   19   48       Oppenheimer Depo Ex.48
   20   49       Oppenheimer Depo Ex.49
   21   51       Dann Depo Ex. 51
   22   52       Dann Depo Ex.52
   23   53       Dann Depo Ex. 53
   24   54       Dann Depo Ex. 54
   25
        55       Dann Depo Ex. 55
   26
        56       Dann Depo Ex.56
   27
        57       Dann Depo Ex. 57
   28


                                             2
Case 2:15-cv-08830-JAK-KS Document 397 Filed 10/15/19 Page 5 of 15 Page ID #:9264




    1   58       Dann Depo Ex. 58

    2   60-1     Dann Depo Ex.60-1

    3   60-2     Dann Depo Ex.60-2

    4   62       Dann Depo Ex. 62

    5   63       Dann Depo Ex.63

    6   64       Dann Depo Ex. 64

    7   65       Dann Depo Ex. 65

    8   65-4     Dann Depo Ex.65-4

    9   67       Dann Depo Ex. 67
   10   68       Dann Depo Ex. 68

   11   69       Dann Depo Ex. 69

   12   71       Dann Depo Ex. 71

   13   72       Dann Depo Ex.72

   14   73       Dann Depo Ex. 73

   15   74       Dann Depo Ex. 74

   16   75       Dann Depo Ex.75

   17   76       Dann Depo Ex. 76

   18   77       Dann Depo Ex. 77

   19   78       Dann Depo Ex. 78

   20   79       Dann Depo Ex. 79
   21   80       Dann Depo Ex. 80
   22   86       Dann Depo Ex. 86
   23   87       Dann Depo Ex. 87
   24   88       Certified Copy of Patent
   25
        89       TE Grober History & Awards
   26            TE_DG 10909-10936-P’s
        90       Damages Report-1
   27
        91       TE_MH Transport
   28


                                              3
Case 2:15-cv-08830-JAK-KS Document 397 Filed 10/15/19 Page 6 of 15 Page ID #:9265




    1   92       TE_MPM-PH Advertising
                 TE_VI-MPM Checks 2000-
    2   93       2008 DG 15182-15407
                 TE_VI-MPM Checks 2008-
    3   94       2015 DG 03266 – 3359
                 TE_DG 1899-1975 ST#8224
    4   95       cks_77pgs
    5            TE_OPEL Invoices 2006-
        96       2010_DG 9443-9471
    6            TE_All of Oppenheimer’s
        97       Production. 00001- ~00624.
    7            TE_All of Tom Smith’s TS
        98       documents. ~001-061
    8            TE_All of Klein Sr.’s
        99       documents ~ KSR 01-43
    9            TE_All of John Dann’s
        100      documents. JD0001-0081
   10            TE_OPELS’s documents.
        101      OPEL 001-469
   11
        102      TE_OPEL-OPP Inv to Norway
   12            TE_FedEx Opp-SE DG 9944-
        103      9945.
   13            TE-Mako-1. cv-08604-JZ.
   14            Dkt #’s
        104      227,228,229,230,
   15            233,254,255,380,381,392,
                 393,399,401,402,410,413
   16
                 TE -Mako-2. cv-08830-JAK
   17            Dkt #’s
                 55,56,65,68,69,78,85,113,118,
   18            126,129,134,138,139,141,142,
        105      157,159,162, 175, 201,
   19            205,207,215,220,221,222,
                 228,230,249-255, 267, 268-
   20            270, 275-278, 307.
   21            TE_Klein develop MH &
        106      Purchases_178 pgs Comms &
   22            Inv.
                 TE_CAFC Briefs_M1-
        107
   23            Markman.pdf
                 TE_Declarations and
        108
   24            Discovery responses.pdf
                 TE_DG PH
   25   109      develpment_drawgs
                 comms.pdf
   26            TE_Pictures of_PH
        110      developmnt.pdf
   27            TE_PH Dev Engineers & DG
        111      with PH's.pdf
   28


                                                 4
Case 2:15-cv-08830-JAK-KS Document 397 Filed 10/15/19 Page 7 of 15 Page ID #:9266



                 TE_SW's drawings & Ligi.
    1   112      104 pgs.pdf
                 TE_SW emails Sr-
    2   113      Smith+ctrcts.pdf
                 TE_SW comms with
    3   114      Grober.pdf
    4   115      TE MH sale to TV Globo.pdf

    5            TE_Dann Discovery prdctn JD
        116      1-81.pdf
    6            TE_MH Infr_2008-06-10
        117      Smith Depo MH disassembly
    7            16 min_crt seal.mp4
                 TE_MH Infr_2008-06-10
    8   118      Smith Depo-MH Exam
                 1hr.m4v
    9            TE_MH Infr_2008-06-10
        119      Smith Transcript_AM-
   10            PM+Exhbs.PDF
                 TE_MH Infr_081120_Smith
   11   120      Expert report-2008 + Dkt 141-
                 Ex2&3 Decl.pdf
   12            TE_MH Infr_180118_OP Doc
        121      216 Court Order-
   13            MSJMotDismiss.pdf
                 TE_MH Infr_180201_OP Doc
   14   122      220-2 Exh
                 B_InfringeContentns.pdf
   15            TE_MH Infr_MH Code from
        123      Smith.pdf
   16            TE_MH Infr_Smith Financial
   17   124      agremnts w Klein & Tutorial
                 confirm.pdf
   18            TE_MH Infr_Smith's BOM-
        125      specs-pics.pdf
   19   126      TE_MH Pic on prodctn.pdf
   20   127      TE_MH use #1.pdf
   21   128      TE_MH Willfullness-1.pdf
   22   129      TE_MH Willfullness-2.pdf
   23   130      TE_MH-PH-Alaska.pdf
   24   131      TE_OPEL's Production$$-Inv-
                 PriorArt.pdf
   25            TE_OPP Production 1-624.
        132      DG 1284 - 1898.pdf
   26            TE_PH Video #1_SOC_
        133      AMPAS_Potter, etc.mp4
   27            TE_PH Video #2_Mammals &
        134      Hexapod.mp4
   28


                                                 5
Case 2:15-cv-08830-JAK-KS Document 397 Filed 10/15/19 Page 8 of 15 Page ID #:9267



                 TE_Dann’s email set where
    1   135      where discovered M2 rentals.
                 TE_MH-PH com clients_Du-
    2   136      Sop-Blu .pdf
                 TE_Klein History
    3   137
                 TE_Deadliest Catch & Patent
    4   138      suit costs.pdf
    5   139      TE_MH Willfullness-3.pdf
    6   140      TE_MH Willfullness-4.pdf
    7   141      TE_BKY docs
    8            TE_M2 Ex0640 DG 16033-
        142      16042 PH Contract with
    9            DC_Leah Sadallah
                 2013—03-25_BK Doc
   10            16_Notice Sale, ASSET
        143      LOCATIONS, Bill of Sale to
   11            Kleins-Dann
        701      0520-1 Invalidity Contentions
   12
                 170703_P’s Infringement
   13   702      Contentions Rule 11 response
                 180514 Infringement
   14   703      Contentions
   15   704      09579723 pfh
        705      25596019--1884
   16
        706      60136756
   17
        707      90014342 pfh reex2
   18
        708      95000092 pfh reex1
   19
        709      Apps dtic mil Hartmann
   20
   21   710      BidAssigned

   22   711      Bos

   23   712      Claim 4 Voice Intl

   24   713      Claim 5 Grober

   25   714      Description

   26   715      Docket

   27   716      Docket 1st lawsuit

   28


                                                 6
Case 2:15-cv-08830-JAK-KS Document 397 Filed 10/15/19 Page 9 of 15 Page ID #:9268



        717      Duckworth
    1
        718      Figs dtk141-3
    2
        719      Final report 9.5.2014
    3
        720      Hartmann
    4
        721      Hollandse
    5
        722      Invalidity Contentions
    6            031122335405
                 Makohead video
    7   723
                 Noninfringement
    8   724
    9            Ntrl-ntis-gov-Hartmann
        725
   10            Ntrl-ntis-gov-Wessling
        726
   11            Ntrl-ntis-gov-West
        727
   12            Ntrl-nasa-gov-Wessling
        728
   13            Ntrl-nasa-gov-west
        729
   14            Objection
        730
   15            Oceanic production register of
        731      officers
   16            OL1810
        732
   17            OPEl resolution 15Feb2015
        733
   18            OPEL01798-03463
        734
   19            OPEL03717-03771
        735
   20            Order approving sale
        736
   21            Order claim grober
        737
   22            Order claim voice int’l
        738
   23            Order denying rescheduling
        740
   24            Response to motion to prevent
        743      sale
   25            Restoration
        744
   26            Table.h
        745
   27            Tijsma
        746
   28


                                                  7
Case 2:15-cv-08830-JAK-KS Document 397 Filed 10/15/19 Page 10 of 15 Page ID #:9269



                  TilSen40.c
    1    747
                  Tom Smith Depo trans
    2    748
                  Tom Smith Expert report
    3    749
                  Trustee Bill of Sale
    4    750
                  UF Wessling
    5    751
                  UF West
    6    752
                  US3936716
    7    753
                  US3986092A
    8    754
                  US66115662
    9    755
   10             Voyager db erau edu
         756      Hartmann
   11             Welch
         757
   12             Wessling
         758
   13             West
         759
   14             West Nasa
         760
   15             WO9904224A1
         761
   16             mc53.c
         762
   17             mc53.cod
         763
   18             mc53.err
         764
   19             mc53.HEX
         765
   20             mc53.LST
         766
   21             mc53.PJT
         767
   22             mc53.sta
         768
   23
         769      mc53.SYM
   24
         770      mc53.tre
   25
         801      Opp 001 – 0139
   26
   27
   28


                                             8
Case 2:15-cv-08830-JAK-KS Document 397 Filed 10/15/19 Page 11 of 15 Page ID #:9270




    1                                 Joint Objection Table
    2    Objection Grounds      P’s       Def’s         Response                 Ruling
    3                           Exhibit   Exhibit
    4    FRE 106                          731,          Pltf
    5    These numbered                   750
         Exhibit(s) are
    6    incomplete and is
    7    inadmissible under
         Federal Rule of
    8    Evidence 106
    9    unless the
         remainder of it is
   10    introduced.                                    _____________________________________
   11    Specifically, Ex.                              Def
         731 is only a                                  Both documents
   12                                                   are complete
         partial list of
   13    directors and is                               and accurate.
         therefore                                      Ex. 731 is a
   14                                                   complete
         misleading. The
   15    complete list is                               current list of
         Ex. 73. Ex. 750 is                             officers and
   16                                                   directors. A
         only 1 page of the
   17    BK Trustee Bill of                             complete bill of
         Sale which is also                             sale is attached
   18
         at Ex. 62. The                                 hereto as Ex.
   19    complete Bill of                               750.
   20    Sale is Ex. 143
   21
   22    FRE 401                          701,          Pltf
         These numbered                   707,
   23
         Exhibit(s) are not
   24    relevant evidence                709,
   25    as defined by                    712,
         Federal Rule of
   26    Evidence 401 and                 713,
   27    thus is inadmissible             715,
         under Federal Rule
   28                                     725,          _____________________________________


                                                    9
Case 2:15-cv-08830-JAK-KS Document 397 Filed 10/15/19 Page 12 of 15 Page ID #:9271




         of Evidence 402.              726,        Def
    1
                                                   These exhibits are relevant
    2                                  727,        to issues of non-
    3                                  730,        infringement, invalidity,
                                                   authentication of prior art,
    4                                  737,        and non-willfulness.
    5                                  738,
    6                                  740,
    7                                  745
    8    FRE 1006                      701         Pltf
    9    These Exhibits are
         not a proper
   10    summary and thus
   11    is inadmissible
         under Federal
   12    Rule of Evidence
   13    1006.
   14                                              _____________________________________
   15                                              701 is a proper summary of
                                                   invalidity contentions.
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                              10
Case 2:15-cv-08830-JAK-KS Document 397 Filed 10/15/19 Page 13 of 15 Page ID #:9272




    1    Other                         722,        Pltf
         These Exhibits are            728,
    2
         not admissible for
    3    the following                 729,
    4    reasons: they are             731,
         duplicative of
    5    lower numbered                739,
    6    exhibits.                     741,        _____________________________________
         722 = 701                                 Def
    7    728 = 726                     742,
                                                   722 and 701 are different
    8    729 = 727                     749,        contentions. 726 and 728
         731 = part of 73                          are different. 729 and 727
    9                                  750,
         739 = 736                                 are different. 731 is
   10    741 = 737                     755,        complete and current. 750
         742 = 738                     801         and 62 are different in
   11
         749 = 120                                 arrangement. 739 will be
   12    750 = 62                                  deleted, as it is the same as
   13    755 = 88                                  736. 749 is a part of 120.
         801 = 97                                  120 is compilation of
   14
                                                   several separate
   15                                              documents. 741 will be
                                                   deleted because it is the
   16
                                                   same as 737. 742 will be
   17                                              deleted because it is the
   18                                              same as 738. 755 is a text
                                                   searchable version of the
   19                                              patent, which is different
   20                                              from 88.
   21
   22
   23
   24
   25
   26
   27
   28


                                              11
Case 2:15-cv-08830-JAK-KS Document 397 Filed 10/15/19 Page 14 of 15 Page ID #:9273




         FRE 401, 403           6, 8, 9,          Pltf
    1
         These numbered         18, 19,
    2    Exhibits are not       20, 22,           Please see
    3    relevant evidence      25, 46,           attached
         as defined by          52-58,            Exhibit B
    4    Federal Rule of        60, 64-
    5    Evidence 401 and       67, 74-
         thus are               79, 86,
    6    inadmissible under     87, 90-           _____________________________________
    7    Federal Rule of        96, 102-          Def
         Evidence 402           107,
    8
                                109-
    9                           115,
                                118,
   10
                                119,
   11                           123-
   12                           130,
                                133-141
   13
   14
         FRE 801, 802           46, 52,           Pltf
   15    These numbered         53, 55,
         Exhibits are out-of-   56, 57,           Please see
   16
         court statements       60, 64-           attached
   17    offered for their      67, 74-           Exhibit C
   18    truth and therefore    79, 86,
         indamissible           87, 91-
   19    hearsay.               96, 103,
   20                           106,              _____________________________________
                                109-              Def
   21
                                115,
   22                           118,
   23                           119,
                                129-
   24                           130,
   25                           133,
                                135,
   26                           136,
   27                           138,
                                140
   28


                                             12
Case 2:15-cv-08830-JAK-KS Document 397 Filed 10/15/19 Page 15 of 15 Page ID #:9274



         The following          97-101,              Pltf
    1    Exhibits are not
         exhibits, but rather   108,
    2    are voluminous         131,                 Each of the
         compilations of        132                  exhibits 97-101,
    3    materials that
         should be                                   131 and 132 is a
    4    separated as                                set of
         exhibits.                                   documents
    5
                                                     produced as a
    6                                                group by a
    7                                                single person or
                                                     entity.
    8
                                                     Exhibit 108 is a
    9                                                compilation of
                                                     related
   10
                                                     documents
   11                                                making up one
   12                                                exhibit.

   13
   14
                                                     _____________________________________
   15                                                Def
   16
   17
   18
                                           Respectively Submitted,
   19
   20   DATED October 15, 2019             By: /David Grober
                                                David Grober
   21                                           In Pro Per
   22
   23
        Dated: October 15, 2019                  Respectfully submitted,
   24                                            MARK YOUNG, P.A.
   25                                            s/Mark J. Young
                                          By:
   26                                            MARK J. YOUNG
   27
   28


                                                13
